This is an appeal by petition in error and case-made. The record, however, presents no question to this court for review, for the reason that the case-made was not "filed with the papers in the case" in the trial court as required by section 5242, Rev. Laws 1910. This requirement is jurisdictional, and a compliance therewith is necessary to give this court power to review the errors assigned. Graham et al. v. Atwood, ante,136 P. 1080.
The petition in error was filed in this court January 30, 1912. The time for correcting a defect of this character has expired by limitation.
The appeal should therefore be dismissed.
By the Court: It is so ordered.